NOTE: This order is nonprecedential.

  Wniteb ~tate5 (!Court of ~eaI5
      for tbe jfeberaI (!Cirmit

  IN RE BIOSEARCH TECHNOLOGIES, INC. AND
        EUROFINS MWG OPERON ING.,
                Petitioners.


                 Miscellaneous Docket No. 995


    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 09-CV-0283, Judge T. John Ward.


                       ON PETITION


                          ORDER

    Biosearch Technologies, Inc. and Eurofins MWG Op-
eron Inc. (Biosearch) submit a petition for a writ of man-
damus to direct the United States District Court for the
Eastern District of Texas to vacate its orders denying
Biosearch's motion to transfer venue, and to direct the
Texas district court to transfer the case to the United
States District Court for the Northern District of Califor-
nia.

       Upon consideration thereof,
IN RE BIOSEARCH TECH                                          2


      IT Is ORDERED THAT:

   Applied Biosystems, LLC and Life Technologies Cor-
poration are directed to respond no later than August 2,
2011.

                                  FOR THE COURT


      JUl 192011                    /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk


cc: Thomas M. Peterson, Esq.
    Stephen M. Hash, Esq.
    Clerk, United States District Court for the Eastern
District of Texas                               •
s24                                               FILED
                                        u.s. COU!tr OF APPEALS FOR
                                          THE FEDERAL CIRCUIT

                                              JUL 19 lOll